Citation Nr: 1103910	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-06 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an eye disorder, to include 
conjunctivitis, scleritis, chronic blepharitis, refractive error, 
cataracts, and relapsing polycondritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1969.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The December 2004 rating decision denied 
service connection for conjunctivitis.  

In a March 2009 decision, the Board denied the Veteran's claim 
for entitlement to service connection for an eye disorder, to 
include conjunctivitis and scleritis.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In a July 2010 memorandum decision, the Court vacated the Board's 
decision denying service connection for an eye disorder, to 
include conjunctivitis and "sclerotia"[sic].  

In light of the Court's decision, and the findings therein, on 
the claim for service connection for an eye disorder, a remand is 
necessary with respect to that claim.  Thus, the issue is 
REMANDED below to the RO.


REMAND

The Veteran has claimed that she has an eye disorder attributable 
to her period of active service.  Over the course of the appeal, 
she has been diagnosed with several eye-related problems, to 
include conjunctivitis, scleritis, refractive error, cataracts, 
and relapsing polycondritis.  

Initially, the Board notes that in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the Court considered a case in which the Board had 
denied a claim for service connection for PTSD where the Veteran 
specifically requested service connection for PTSD, but the 
medical record also included diagnoses of an anxiety disorder and 
a schizoid disorder.  The Board narrowly construed the claim and 
denied upon the absence of a current diagnosis.  The Court, in 
vacating the Board's decision, pointed out that a claimant cannot 
be held to a "hypothesized diagnosis - one he is incompetent to 
render" when determining what his actual claim may be.  The 
Court further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.  

Here, the Veteran, as part of her initial claim for service 
connection (see June 2004 VA Form 21-4138 (JF)), specifically 
sought service connection for conjunctivitis.  Review of the 
record, however, also includes diagnoses of other eye-related 
disorders, noted above.  As such, per Clemons, the service 
connection issue on appeal has been characterized as shown on the 
title page of this decision.  

The Veteran has cited to different periods of time concerning 
when she first began to experience trouble with her eyes.  In the 
course of a VA Gulf War examination in January 2004 she claimed 
that her symptoms began "[a]round 1997."  As part of a letter 
from a private physician (J.M.L. MD), dated in June 2004, she 
claimed that she had problems during her service in the Gulf War.  
Also, she informed the VA examiner who conducted the examination 
in July 2008 that her symptoms began "approximately 3 years 
after her return from the Gulf War."  The Board here points out 
that her period of Gulf War service ended in June 1991.  

The Veteran, as shown as part of her appeal received by the Court 
in December 2009, asserted:

During the C&P review I told the reviewer 
that the problems with my eyes started 
right after my return from Desert 
storm/Desert shield and became much worse 
in 1996 when the redness and swelling 
started happening more frequent and I 
needed to seek medical attention.  It was 
written up to say that the problem started 
in 1996.



She also added as part of her appeal to the Court that medical 
records from Buffalo, New York would show, from 1996 to 2000, 
that she had been treated for recurring conjunctivitis.  To this, 
the Board observes that the RO sent letters to the Medical Group 
of Western New York in May 2006 and October 2007 seeking records 
from this private medical facility.  No response was received 
from this facility.  While the Court, as part its July 2010 
Memorandum Decision, found that on remand, as conceded by VA, VA 
was to provide the Veteran adequate notice under 38 U.S.C.A. 
§ 5103A(b) and 38 C.F.R. § 3.159(e) (2009) [in order to inform 
the Veteran that it was making a final attempt to obtain records 
from the Medical Group of Western New York, or that VA was 
otherwise unable to secure the documents] concerning its attempt 
to obtain these cited medical records, the Veteran, by facsimile 
in January 2011, informed VA that she had ascertained that these 
records were no longer available.  Thus, this ordered development 
by the Court in July 2010 is moot.  

In July 2008, the Veteran was afforded a VA eye examination.  The 
examiner reported having had reviewed the records.  The report, 
as part of the medical history, shows that the Veteran had no 
problem with her eyes while on duty but did begin developing a 
recurrent pink eye with some lid swelling approximately three 
years after her return from the Gulf War.  Following examination 
of the Veteran, diagnoses of bilateral recurrent scleritis now 
quiescent, cataract, and refractive error and presbyopia were all 
provided.  The examiner thereafter opined that the scleritis was 
not caused by or the result of the Veteran's Gulf War service.  
As rationale for her supplied opinion, the examiner added that 
since the scleritis did not occur for 3 years after the Veteran's 
Gulf War separation it was unlikely that it was related to the 
Veteran's Gulf War service.

While the July 2008 VA examination report shows that the examiner 
indicated that she had reviewed the claims folder, as noted 
above, the Veteran has informed VA of differing time frames 
concerning the onset of her claimed eye problems.  It does not 
appear that the examiner was aware of these differing assertions 
concerning the date of the alleged onset of the claimed eye 
problems.  And, while not specified, the Veteran seems to be 
asserting by means of her above-discussed December 2009 appeal to 
the Court that she informed the examiner [though the date of the 
examination was not reported by the Veteran] in July 2008 that 
her eye problems in fact began "right after" her return from 
her Gulf War service, and not, as reported by the examining 
physician, "3 years later."  Also, while the VA examiner in 
July 2008 essentially opined that there was no nexus between the 
Veteran's diagnosed scleritis and the Veteran's active service, 
she did not supply opinions regarding the etiology of other 
diagnosed disorders which are shown to be part of the evidentiary 
record, including cataract and relapsing polycondritis.  

Concerning refractive error and presbyopia, a refractive error is 
considered a congenital defect which is not subject to service 
connection.  38 C.F.R. § 3.303(c).  Also, the VA Adjudication 
Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, 
Section B provides guidance on evaluating conditions of the 
organs of special sense (i.e., the eyes).  Refractive errors are 
defined to include astigmatism, myopia, hyperopia, and 
presbyopia.  (emphasis added).  See M21-1MR, Part III, Subpart 
iv, 4.B.10.d.  "Presbyopia is described as 'hyperopia and 
impairment of vision due to advancing years or to old age; it is 
dependent on diminution of the power of accommodation from loss 
of elasticity of the crystalline lens, causing the near point of 
distinct vision to be removed farther from the eye.'"  Terry v. 
Principi, 340 F.3d 1374, 1384 (Fed. Cir. 2003) (citing to 
Dorland's Illustrated Medical Dictionary 1453 (29th ed. 2000)).

Because the VA examiner in July 2008 based her opinion as to the 
relationship of the Veteran's claimed eye disorder, at least in 
part, on a history reported by the Veteran that her problems 
began three years after her Gulf War service, even though 
contained as part of the evidentiary record are two other alleged 
dates of onset, the Board finds that this examination is 
inadequate.  The Board also finds that the examination is 
inadequate as opinions concerning the likelihood of a nexus 
relationship between the Veteran's diagnosed cataract and 
relapsing polycondritis to her service were not supplied.  Once a 
VA examination is conducted, VA is obligated to ensure that that 
examination is adequate and complete.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Under the VCAA (Veterans Claims Assistance 
Act of 2000), VA is obligated to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  A remand is therefore required to ensure 
that an adequate VA examination is conducted.  

The Board also parenthetically notes that the requirement of the 
existence of a current disability is satisfied when a Veteran has 
a disability at the time she files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim.  McLain 
v. Nicholson, 21 Vet. App. 319 (2007).  Here, for example, 
conjunctivitis was diagnosed in January 2004 and chronic 
blepharitis was diagnosed in June 2004; however, neither eye 
disorder was supplied as a diagnosis by the VA examiner in July 
2008.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
diagnosed eye disorder(s), to include dated 
during the instant appeal period.  McLain.  
The claims file must be made available to 
and reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology and 
findings should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.


Based on examination findings and a review 
of the claims file, the examiner should 
specifically express an opinion as to 
following:

a.  Has the Veteran developed a disorder of 
the right and/or left eye, and; if so, 
please specify the diagnosis (or 
diagnoses).

b.  Is it at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that any right and/or left eye 
disorder diagnosed in the course of this 
appeal had its onset during service; or, 
was such a disorder caused by any incident 
or event that occurred during service.

The examiner is advised the term "as likely 
as not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weights against a causal 
relationship.

The examiner is requested to answer the 
question posed with use of the "as 
likely," "more likely," or "less 
likely" language.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  In 
addition, the examiner must explain the 
basis for any and all provided opinions.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  The Veteran is hereby notified that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the issue of entitlement to 
service connection for an eye disorder, to 
include conjunctivitis, scleritis, 
refractive error, cataracts, and relapsing 
polycondritis, in light of all pertinent 
evidence and legal authority.  If the 
determination remains adverse, the Veteran 
and her accredited representative should be 
furnished a supplemental statement of the 
case (SSOC), and afforded an appropriate 
period of time to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The purpose of this REMAND is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


